DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16, 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in Claim 1, “implantable medical device” needs to be “implantable medical device (IMD)” to provide antecedent basis for the remaining dependent claims. In addition, Claims 1 and 14 need to be amended because "based on expiration and inspiration time intervals" requires more than one respiration cycle and in Claim 14, "the respiration signals" lacks antecedent basis. Although Applicant authorized an Examiner's Amendment to amend the claims to overcome the 112 rejections per interview of May 31, 2022, the Examiner will not make such amendments because it would not place the claims in condition for allowance and therefore will leave such amendments to Applicant in their next response.  An example of how to overcome the rejection would include: 
	Claim 1, line 1 after the word "device" insert ---- IMD --; line 14, delete words "one or more".  
	Claim 14, line 10, delete the word   "the"  so that the limitation reads -- identifying expiration and inspiration phases from respiration signals --; line 14 delete the duplicate words "expiration and inspiration"  and line 16, delete words "one or more" so that the limitation reads --characterizing the S2 signal segments to exhibit a first type of S2 split based on expiration and inspiration time intervals between the corresponding A2 and P2 signals in connection with the inspiration and expiration phases of respiration cycles --. 
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16, 18-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claims 1 and 14 follows.
	Claims 1-8, 10-16, 18-21 and 23 are directed to a device and method which characterizes S2 signal segments from heart sound signals to identify S2 splits based on time intervals in connection with inspiration and expiration phases and identifying a cardiac condition based on the S2 split. Regarding claims 1 and 14, the claims recites a series of steps or acts, including a processor configured to and a process for identifying a cardiac condition based on the first type of the S2 split. Thus, the claim is directed to an apparatus and process, which are statutory categories of invention.
	The claim are then analyzed to determine whether it is directed to any judicial exception. The step of characterizes the S2 signal segments to exhibit a first type of S2 split based on the time intervals in connection with inspiration and expiration phases of one or more respiration cycles sets forth a judicial exception. This step describes a correlation or relationship between respiration phases and a first type of S2 split. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.
	Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the law of nature, the claim recites additional steps of characterizing the splits to be one of a normal, wide fixed or paradoxical split (Claims 2 and 15), identifying the cardiac condition based on a cardiac condition matrix (Claim 3), defining the location of the heart regions (Claims 4 and 16), sense respiration signal using a respiration sensor (Claims 5-7), extracting the P2 and A2 signals based on a peak of the A2 signal and slope of theP2 signal (Claims 8 and 18), tracking and recording over time (Claims 10-12, 20, 21 and 23).	Obtaining data, including the steps of characterizing the splits, identifying the cardiac condition, defining the location of the heart regions, sensing respiration signals, extracting the P1 and A2 signals, and tracking and recording are well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the characterizing, identifying, defining, sensing, extracting, tracking and recording steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to use the correlation. 
	Based on characterizes S2 signal segments from heart sound signals to identify S2 splits based on time intervals in connection with inspiration and expiration phases and identifying a cardiac condition based on the S2 split merely instructs a medical professional to use any comparison and calculation technique to determine the similarity between the two data sets. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the heart sound and respiration sensors, as well as characterizing and identifying steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). With specific regard to Claims 1 and 14, the step of characterizing S2 signal segments from heart sound signals to identify S2 splits based on time intervals in connection with inspiration and expiration phases and identifying a cardiac condition based on the S2 split fails to provide something more than the abstract idea since the steps are not incorporated into a practical application, such as providing therapy to user as expressed in Claim 13. 
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. This is evidenced by the rejection of the claim in view of prior art. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20080119749 to Haro et al. (Haro).  

In regards to Claims 1 and 14, Haro teaches an implantable medical device and computer implemented method comprising one or more sensors configured to be implanted in a subject and to sense heart sound signals and respiration signals of the subject (see entire document, for example Abstract); identify S2 signal segments from the heart sound signals; analyze the S2 signal segments to identify corresponding pulmonary valve signals (P2 signals) and aortic valve signals (A2 signals) (see entire document, for example 0145-0147); ; identify expiration and inspiration phases from the respiration signals (see entire document, for example para. 0136);  determine expiration and inspiration time intervals between the corresponding A2 and P2 signals (see entire document, for example 0145 "  A2 and P2 timing and location are generally modulated by respiration. Typically, the aortic valve and pulmonic valve remain open longer during inspiration. Generally, a split-S2 includes the separate and distinct A2 and P2 components of S2. In certain examples, the at least one heart sound trend includes a split-S2 index during inspiration, a split-S2 index during expiration, the rate of change of a split-S2 interval during inspiration, the existence of a split-S2 during inspiration, etc." and 0156 "  heart sound timing, separately during inspiration, expiration, or any other at least one phase or portion of at least one phase of the respiration signal can be used with .DELTA.V to measure the slope of the Frank-Starling curve. Thus, at 2250, the information about at least one cardiovascular status can include information about the slope of the Frank-Starling curve during inspiration and expiration, inspiration, expiration, or at least a portion of at least one phase of the respiration signal"); characterize the S2 signal segments to exhibit a first type of S2 split based on the expiration and inspiration time intervals in connection with the inspiration and expiration phases of one or more respiration cycles (see entire document, for example para. 0145 " Typically, the aortic valve and pulmonic valve remain open longer during inspiration. Generally, a split-S2 includes the separate and distinct A2 and P2 components of S2. In certain examples, the at least one heart sound trend includes a split-S2 index during inspiration, a split-S2 index during expiration, the rate of change of a split-S2 interval during inspiration, the existence of a split-S2 during inspiration, etc."; para. 0146 " The increased blood volume in the right ventricle can cause the pulmonic valve to stay open longer during ventricular systole. This typically can cause an increased delay in the P2 component of S2. Similarly, during expiration, the positive intrathoracic pressure can cause decreased blood return to the right side of the heart. The reduced volume in the right ventricle can allow the pulmonic valve to close earlier at the end of ventricular systole, typically causing P2 to occur earlier and closer in time to the A2 component of S2."); and identify a cardiac condition based on the first type of the S2 split (see entire document, for example para. 0147 "  the A2 and P2 components of the split-S2 are wider and vary less with respiration during ventricular failure, atrial septal defects, pulmonary stenosis, etc., than during normal cardiac function. Thus, at 2150, the information about at least one cardiovascular status can include information about split-S2 variation during at least one phase of the respiration signal, such as inspiration or expiration.").  

In regards to Claim 7, Haro teaches sensing a respiration signal of the subject, the respiration signal including the expiration phase and the inspiration phase that form at least part of the one or more respiratory cycles of the subject (see entire document, for example para. 0088).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 5, 6, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080119749 to Haro et al. (Haro) as applied to Claims 1, 7 and 14 above, in view of US 20200077892 to Tran (having a priority date of June 30, 2006).  

In regards to Claims 2 and 15, Haro teaches the essential features of the claimed invention, except for characterizing the first type of S2 split to be one of a normal split, a wide split, a fixed split, or a paradoxical split based on the expiration and inspiration time intervals between the A2 and P2 signals in connection with the inspiration and expiration phases of the one or more respiration cycles. Tran teaches such limitation for the purpose of identifying a cardiac condition based on the first type of the S2 split (see entire document, for example para. 177, pages 42-43 "In one embodiment, a heart sound analyzer detects…. Normal S2, Normal split S2, Wide split S2, Paradoxical split S2, Fixed split S2……..The system can analyze the second sound S2. The aortic (A2) component of the second sound is the loudest of the two components and is discernible at all auscultation sites, but especially well at the base. The pulmonic (P2) component of the second sound is the softer of the two components and is usually audible at base left. A physiological split occurs when both components of the second sound are separately distinguishable. Normally this split sound is heard on inspiration and becomes single on expiration. The A2 and P2 components of the physiological split usually coincide, or are less than 30 milliseconds apart during expiration and often moved to around 50 to 60 milliseconds apart by the end of inspiration. The physiological split is heard during inspiration because it is during that respiratory cycle that intrathoracic pressure drops. This drop permits more blood to return to the right heart. The increased blood volume in the right ventricle results in a delayed pulmonic valve closure. At the same time, the capacity of the pulmonary vessels in the lung is increased, which results in a slight decrease in the blood volume returning to the left heart. With less blood in the left ventricle, its ejection takes less time, resulting in earlier closing of the aortic valve. Therefore, the net effect of inspiration is to cause aortic closure to occur earlier, and pulmonary closure to occur later. Thus, a split second is heard during inspiration, and a single second sound is heard during expiration. A reversed (paradoxical) split of the second sound occurs when there is a reversal of the normal closure sequence with pulmonic closure occurring before aortic. During inspiration the second sound is single, and during expiration the second sound splits. This paradoxical splitting of the second sound may be heard when aortic closure is delayed, as in marked volume or pressure loads on the left ventricle (i.e., aortic stenosis) or with conduction defects which delay left ventricular depolarization (i.e., left bundle branch block). The normal physiological split second sound can be accentuated by conditions that cause an abnormal delay in pulmonic valve-1 closure. Such a delay may be due to an increased volume in the right ventricle as o compared with the left (atrial septal defect, or ventricular septal defect); chronic right ventricular outflow obstruction (pulmonic stenosis); acute or chronic dilatation of the right ventricle due to sudden rise in pulmonary artery pressure (pulmonary embolism); electrical delay or activation of AA the right ventricle (right bundle branch block); decreased elastic recoil of the pulmonary artery (idiopathic dilatation of the pulmonary artery). The wide split has a duration of 40 to 50 milliseconds, compared to the normal physiologic split of 30 milliseconds. Fixed splitting of the second sound refers to split sound which displays little or no respiratory variation. The two components making up the sound occur in their normal sequence, but the ventricles are unable to change their volumes with respiration. This finding is typical in atrial septal defect, but is occasionally heard in congestive heart failure. The fixed split is heard best at base left with the diaphragm.").  

It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Haro with characterizing the first type of S2 split to be one of a normal split, a wide split, a fixed split, or a paradoxical split based on the expiration and inspiration time intervals between the A2 and P2 signals in connection with the inspiration and expiration phases of the one or more respiration cycles taught by Tran for the predictable purpose of identifying a cardiac condition based on the first type of the S2 split.

In regards to Claim 5, Tran teaches applying a bandpass filter to the respiration signal to identify the P2 signal and the A2 signal from the S2 signal segment (see entire document, for example para. 0161 "a bandpass filter to avoid antialiasing" and para. 0177 "a bandpass filter and a 60 Hz notch filter for removing background noise"). For clarification, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Haro in view of Tran with applying a bandpass filter to the respiration signal to identify the P2 signal and the A2 signal from the S2 signal segment  for the predictable purpose of avoiding antialiasing and removing background noise. 

In regards to Claim 6, Haro teaches the respiration sensor comprises at least one of an accelerometer, a pressure sensor, or an impedance sensor that is configured to indicate a respiratory phase of the subject (see entire document, for example para. 0067). 

In regards to Claim 19, Tran teaches identifying the P2 signal and the A2 signal based on the expiration and inspiration phases (see entire document, for example para. 0177, pages 42-43 "The A2 and P2 components of the physiological split usually coincide, or are less than 30 milliseconds apart during expiration and often moved to around 50 to 60 milliseconds apart by the end of inspiration.").

Claims 3, 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080119749 to Haro et al. (Haro) as applied to Claims 2, 5, 6, 15 and 19 above, in view of US 20200077892 to Tran (Tran).  

In regards to Claims 3 and 4, Haro modified teaches the essential features of the claimed invention, except does not explicitly teach using a cardiac condition matrix. 

In regards to Claim 3, Borjigin teaches using a cardiac condition matrix for providing a matrix that can be readily overlaid with an automatically-identified signal pattern indicative of one or more of an arrhythmia, a precursor to an arrhythmia, a cardiac event, and/or a precursor to a cardiac event (see entire document, for example Abstract and para. 0010, 0014, 0029 “the matrices can be used by healthcare professionals to identify physiological conditions in patients, including, in the example of cardiac activity data, arrhythmia conditions and other cardiac conditions.”).   

It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Haro modified with using a cardiac condition matrix taught by Borjigin for the predictable purpose of providing a matrix that can be readily overlaid with an automatically-identified signal pattern indicative of one or more of an arrhythmia, a precursor to an arrhythmia, a cardiac event, and/or a precursor to a cardiac event. 

In regards to Claims 4 and 16, Tran teaches identifying the first type of the S2 split correspond to at least one of a right heart-related condition, a left heart-related condition, or a greater vessel-related condition (see entire document, for example para. 0177, page 43 " This paradoxical splitting of the second sound may be heard when aortic closure is delayed, as in marked volume or pressure loads on the left ventricle (i.e., aortic stenosis) or with conduction defects which delay left ventricular depolarization (i.e., left bundle branch block). The normal physiological split second sound can be accentuated by conditions that cause an abnormal delay in pulmonic valve-1 closure. Such a delay may be due to an increased volume in the right ventricle as o compared with the left (atrial septal defect, or ventricular septal defect); chronic right ventricular outflow obstruction (pulmonic stenosis); acute or chronic dilatation of the right ventricle due to sudden rise in pulmonary artery pressure (pulmonary embolism); electrical delay or activation of AA the right ventricle (right bundle branch block)…").

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080119749 to Haro et al. (Haro) as applied to Claims 1, 7 and 14 above, in view of US 20130053913 to Koh et al. (Koh).  

In regards to Claims 8 and 18, Haro teaches the essential features of the claimed invention, except for extracting the P2 signal and the A2 signal based on a peak of the A2 signal and a slope of the P2 signal. Koh teaches such limitations for the purpose of identifying pacing parameters (see entire document, for example para. 0089 and  0090 " the S2 heart sound may be passed through a low pass filter to form a smoothed, filtered heart sound. The smoothed, filtered heart sound signal is then analyzed to determine changes in the slope of the heart sound signal. The points in time at which the slope changes from positive to negative may be used to identify local peaks. These local peaks (S2A and S2B) are compared to determine a time spacing there between. When the S2 heart sound signal exhibits two peaks that are separated in time by sufficient time spacing, this signal is declared to be split into S2A and S2B heart sounds").  It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Haro with extracting the P2 signal and the A2 signal based on a peak of the A2 signal and a slope of the P2 signal taught by Koh for the predictable purpose of identifying pacing parameters

Claims 10-13, 20, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080119749 to Haro et al. (Haro) as applied to Claims 1, 7 and 14 above, in view of US 20120101393 to Zhang et al. (Zhang).  

In regards to Claim 10-12 and 20, Haro teaches the essential features of the claimed invention, except to monitor the time interval between the A2 and P2 signals over time and record changes in the time interval in connection with monitoring for heart failure (Claims 10 and 12) and a patient tracking record indicating at least one of new cardiac conditions or changes in existing cardiac conditions (Claims 11 and 20).  

Zhang teaches such limitations for the purpose of providing monitored to assess the progression of certain cardiac conditions (see entire document, for example para. 0030, 0032, 0035, 0036 “At 412, the relationship between heart sounds and respiration phase may be tracked. The heart sound S2 is the combination of two sounds, A2 caused by closure of the aortic valve and P2 caused by closure of the pulmonic valve. Normally, A2 and P2 occur within approximately 30 ms of each other during expiration and are perceptually a single sound. During inspiration, however, the separation of A2 and P2 widens to be perceived as two distinct sounds, with A2 occurring earlier than P2. In hypertrophic cardiomyopathy, this relationship of respiratory phase and the S2 heart sounds reverses. A2 and P2 are distinctly separate during expiration with P2 leading A2. During inspiration, the separation of A2 and P2 decreases, and A2 and P2 can merge. As such, the affect of respiration phase on the relationship of heart sounds can be monitored to assess the progression of certain cardiac conditions.”, para. 0042-0043 and Fig. 4-5).  

It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Tran modified with monitoring the time interval between the A2 and P2 signals over time and record changes in the time interval in connection with monitoring for heart failure and a patient tracking record indicating at least one of new cardiac conditions or changes in existing cardiac conditions taught by Zhang for the predictable purpose of providing monitored to assess the progression of certain cardiac conditions. 

In regards to Claim 13, Zhang teaches a pulse generator to deliver pacing therapy based in part on programmed delays, wherein the processor is configured to monitor the time signals between the A2 and P2 signals over time and record changes in the time signals in connection with adjustments in at least one of the programmed delays (see entire document, for example para. 0036-0039 “cardiac pacing, cardiac resynchronization therapy (CRT), vagal nerve stimulation, or stimulation of upper airways or continuous positive airway pressure (CPAP) for treating sleep apnea”). 

In regards to Claims 21 and 23, Zhang teaches to repeat the identify, analyze and determine operations in connection with the inspiration and expiration phases of the one or more respiration cycles (Claim 21) and the identifying, analyzing and determining operations are repeated in connection with the inspiration and expiration phases of the one or more respiration cycle (Claim 23) (see entire document, for example Figs. 4-5 and para.  0014 “in order to remove respiration effects or artifact on other physiological signals, a respiration signal derived from a cardiac signal may be used to control sensing of other signals during a selected portion of the respiration cycle….”) and para. 0034 “a measurement may be triggered to always occur during the inspiration phase or always during the expiration phase to compensate for respiratory effects on the physiological signal.”).  

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed March 23, 2022 have been fully considered. 

In regards to the rejection of Claims 1-4, 8, 10-16 and 18-21 and 23 under 35 USC 112 (a), it  is withdrawn in view of Applicant's amendments and remarks.  In regards to the rejection of Claims 1, 14, 22 and 24 under 35 USC 102 and Claims 1, 2, 5-8, 14-16, 18, 19, 22 and 24 under 35 USC 103 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

In regards to the rejection of Claims 1-8, 10-16, 18-21 and 23 under 35 USC 101, Applicant argues the claims are not directed to an abstract idea because the claims do not recite an abstract mental process  (Amendment, pages 12-13).  However, the claims are not rejected under the judicial exception of a mental process, but rather under the judicial exception that the claimed invention is rejected as being naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Still further, Applicant argues the claims represent a practical application of the abstract idea because the other claim limitations and elements impose meaningful limits on the judicial exception (page 14). In response thereto, the additional elements argued by Applicant: (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine; (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP §§ 2106.05(a)-(c), (e)-(h). Consequently, the claimed invention does not integrate the judicial exception into a “practical application.” Still further, the claims do not recite any elements, individually or as an ordered combination, that transform the judicial exception into a patent-eligible application, e.g., by providing an inventive concept. Alice, 573 U.S. at 217-18. As noted above, the only additional elements include routine diagnostic activity. These additional elements do not provide, either individually or as a combination, improvements to another technology or technical field or the functioning of the computer itself. Still further,  the claims fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field, but instead “simply appends well- understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.” Accordingly, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791


/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791